Name: Commission Implementing Decision (EU) 2017/2440 of 18 December 2017 amending Implementing Decision 2014/190/EU as regards the annual breakdown of the resources from the specific allocation for the Youth Employment Initiative by Member State together with the list of eligible regions (notified under document C(2017) 8300)
 Type: Decision_IMPL
 Subject Matter: employment;  economic geography;  economic policy
 Date Published: 2017-12-23

 23.12.2017 EN Official Journal of the European Union L 344/41 COMMISSION IMPLEMENTING DECISION (EU) 2017/2440 of 18 December 2017 amending Implementing Decision 2014/190/EU as regards the annual breakdown of the resources from the specific allocation for the Youth Employment Initiative by Member State together with the list of eligible regions (notified under document C(2017) 8300) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1303/2013 of the European Parliament and of the Council of 17 December 2013 laying down common provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund, the European Agricultural Fund for Rural Development and the European Maritime and Fisheries Fund and laying down general provisions on the European Regional Development Fund, the European Social Fund, the Cohesion Fund and the European Maritime and Fisheries Fund and repealing Council Regulation (EC) No 1083/2006 (1), and in particular Article 91(2) thereof, Whereas: (1) Commission Implementing Decision 2014/190/EU (2) sets out, among others, the annual breakdown by Member State of resources from the specific allocation for the Youth Employment Initiative (YEI), together with the list of eligible regions for the YEI pursuant to Article 91(2) of Regulation (EU) No 1303/2013. (2) By Regulation (EU) 2017/2305 of the European Parliament and of the Council (3) amending Regulation (EU) No 1303/2013, the specific allocation for the YEI has been increased. (3) The regions eligible for the YEI for the period 2017-2020 are determined in accordance with Article 16 of Regulation (EU) No 1304/2013 of the European Parliament and of the Council (4) by making reference, however, to the latest available annual data on youth unemployment. Pursuant to Article 65(2) of Regulation (EU) No 1303/2013, expenditure under the YEI is eligible until 31 December 2023, both for the regions already listed in Annex IV to Implementing Decision 2014/190/EU and for the regions eligible for the YEI for the period 2017-2020. The existing list should therefore continue to apply. For reasons of clarity and transparency, Annex IV to Implementing Decision 2014/190/EU should therefore include both lists and be amended accordingly. (4) In accordance with Annex VIII to Regulation (EU) No 1303/2013 the breakdown by Member State of the additional resources should follow the same steps applied for the initial allocation. The annual breakdown of the specific allocation for the YEI set out in 2011 prices in Annex III to Implementing Decision 2014/190/EU should therefore be amended accordingly. (5) In order to allow Member States to plan ahead, the annual breakdown should also be provided in current prices to reflect the indexation of 2 % per year in accordance with Article 91(1) of Regulation (EU) No 1303/2013. Annex X to Implementing Decision 2014/190/EU should therefore be amended accordingly. (6) Implementing Decision 2014/190/EU should therefore be amended, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/190/EU is amended as follows: (1) Annexes III and IV are replaced by the text set out in Annex I to this Decision; (2) Annex X is replaced by the text set out in Annex II to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 December 2017. For the Commission Corina CREÃ U Member of the Commission (1) OJ L 347, 20.12.2013, p. 320. (2) Commission Implementing Decision 2014/190/EU of 3 April 2014 setting out the annual breakdown by Member State of global resources for the European Regional Development Fund, the European Social Fund and the Cohesion Fund under the Investment for growth and jobs goal and the European territorial cooperation goal, the annual breakdown by Member State of resources from the specific allocation for the Youth Employment Initiative together with the list of eligible regions, and the amounts to be transferred from each Member State's Cohesion Fund and Structural Funds allocations to the Connecting Europe Facility and to aid for the most deprived for the period 2014-2020 (OJ L 104, 8.4.2014, p. 13). (3) Regulation (EU) 2017/2305 of the European Parliament and of the Council of 12 December 2017 amending Regulation (EU) No 1303/2013 as regards the changes to the resources for economic, social and territorial cohesion and to the resources for the Investment for growth and jobs goal and for the European territorial cooperation goal (OJ L 335, 15.12.2017, p. 1). (4) Regulation (EU) No 1304/2013 of the European Parliament and of the Council of 17 December 2013 on the European Social Fund and repealing Council Regulation (EC) No 1081/2006 (OJ L 347, 20.12.2013, p. 470). ANNEX I ANNEX III YOUTH EMPLOYMENT INITIATIVE  ANNUAL BREAKDOWN OF THE SPECIFIC ALLOCATION EUR, 2011 prices 2014 2015 2016 2017 2018 2019 2020 Total BE 22 464 896 17 179 038  7 569 546 3 463 191 3 395 285 3 328 711 57 400 667 BG 29 216 622 22 342 123      51 558 745 CZ  12 564 283      12 564 283 DK         DE         EE         IE 36 075 815 27 587 388      63 663 203 EL 90 800 184 69 435 434  29 193 451 13 356 481 13 094 589 12 837 832 228 717 971 ES 499 481 827 381 956 689  154 715 855 70 785 031 69 397 090 68 036 362 1 244 372 854 FR 164 197 762 125 562 994  59 683 863 27 306 342 26 770 924 26 246 004 429 767 889 HR 35 033 821 26 790 569  12 993 208 5 944 604 5 828 044 5 713 768 92 304 014 IT 300 437 373 229 746 226  126 913 692 58 065 088 56 926 557 55 810 350 827 899 286 CY 6 126 207 4 684 747  2 428 857 1 111 242 1 089 453 1 068 091 16 508 597 LV 15 358 075 11 744 410      27 102 485 LT 16 825 553 12 866 600      29 692 153 LU         HU 26 345 509 20 146 566      46 492 075 MT         NL         AT         PL 133 639 212 102 194 692  6 060 353 2 772 711 2 718 344 2 665 043 250 050 355 PT 85 111 913 65 085 581  23 156 678 10 594 559 10 386 822 10 183 159 204 518 712 RO 56 112 815 42 909 800  16 695 447 7 638 440 7 488 666 7 341 830 138 186 998 SI 4 876 537 3 729 117      8 605 654 SK 38 209 190 29 218 793  4 574 741 2 093 019 2 051 979 2 011 745 78 159 467 FI         SE 23 379 703 17 878 597      41 258 300 UK 24 516 103 166 367 414      190 883 517 EU 28 1 608 209 117 1 389 991 061  443 985 691 203 130 708 199 147 753 195 242 895 4 039 707 225 ANNEX IV YOUTH EMPLOYMENT INITIATIVE  LIST OF ELIGIBLE REGIONS LIST OF ELIGIBLE REGIONS BASED ON 2012 YOUTH UNEMPLOYMENT DATA BE10 RÃ ©gion de Bruxelles-Capitale/Brussels Hoofdstedelijk Gewest BE32 Prov. Hainaut BE33 Prov. LiÃ ¨ge BG31 Severozapaden BG32 Severen tsentralen BG33 Severoiztochen BG34 Yugoiztochen BG42 Yuzhen tsentralen CZ04 SeverozÃ ¡pad IE01 Border, Midland and Western IE02 Southern and Eastern EL11 Anatoliki Makedonia, Thraki EL12 Kentriki Makedonia EL13 Dytiki Makedonia EL14 Thessalia EL21 Ipeiros EL23 Dytiki Ellada EL24 Sterea Ellada EL25 Peloponnisos EL30 Attiki EL41 Voreio Aigaio EL42 Notio Aigaio EL43 Kriti ES11 Galicia ES12 Principado de Asturias ES13 Cantabria ES21 PaÃ ­s Vasco ES22 Comunidad Foral de Navarra ES23 La Rioja ES24 AragÃ ³n ES30 Comunidad de Madrid ES41 Castilla y LeÃ ³n ES42 Castilla-La Mancha ES43 Extremadura ES51 CataluÃ ±a ES52 Comunidad Valenciana ES53 Illes Balears ES61 AndalucÃ ­a ES62 RegiÃ ³n de Murcia ES63 Ciudad AutÃ ³noma de Ceuta ES64 Ciudad AutÃ ³noma de Melilla ES70 Canarias FR61 Aquitaine FR21 Champagne-Ardenne FR22 Picardie FR23 Haute-Normandie FR24 Centre FR30 Nord  Pas-de-Calais FR72 Auvergne FR81 Languedoc-Roussillon FR91 Guadeloupe FR92 Martinique FR93 Guyane FR94 RÃ ©union FR  Mayotte HR03 Jadranska Hrvatska HR04 Kontinentalna Hrvatska ITC1 Piemonte ITC2 Valle d'Aosta/VallÃ ©e d'Aoste ITC3 Liguria ITC4 Lombardia ITF1 Abruzzo ITF2 Molise ITF3 Campania ITF4 Puglia ITF5 Basilicata ITF6 Calabria ITG1 Sicilia ITG2 Sardegna ITH5 Emilia-Romagna ITH4 Friuli-Venezia Giulia ITI1 Toscana ITI2 Umbria ITI3 Marche ITI4 Lazio CY00 KÃ ½pros LV00 Latvija LT00 Lietuva HU23 DÃ ©l-DunÃ ¡ntÃ ºl HU31 Ã szak-MagyarorszÃ ¡g HU32 Ã szak-AlfÃ ¶ld HU33 DÃ ©l-AlfÃ ¶ld PL11 Ã Ã ³dzkie PL21 MaÃ opolskie PL31 Lubelskie PL32 Podkarpackie PL33 Ã wiÃtokrzyskie PL42 Zachodniopomorskie PL43 Lubuskie PL51 DolnoÃ lÃ skie PL61 Kujawsko-Pomorskie PL62 WarmiÃ sko-Mazurskie PT11 Norte PT15 Algarve PT16 Centro (PT) PT17 Lisboa PT18 Alentejo PT20 RegiÃ £o AutÃ ³noma dos AÃ §ores PT30 RegiÃ £o AutÃ ³noma da Madeira RO12 Centru RO22 Sud-Est RO31 Sud  Muntenia SI01 Vzhodna Slovenija SK02 ZÃ ¡padnÃ © Slovensko SK03 StrednÃ © Slovensko SK04 VÃ ½chodnÃ © Slovensko SE22 Sydsverige SE31 Norra Mellansverige SE32 Mellersta Norrland UKC1 Tees Valley and Durham UKD7 Merseyside UKG3 West Midlands UKI1 Inner London UKM3 South Western Scotland LIST OF ELIGIBLE REGIONS BASED ON 2016 Youth UNEMPLOYMENT DATA BE10  RÃ ©gion de Bruxelles-Capitale/Brussels Hoofdstedelijk Gewest BE32  Prov. Hainaut BE34  Prov. Luxembourg (BE) BE35  Prov. Namur EL51  Anatoliki Makedonia, Thraki EL52  Kentriki Makedonia EL53  Dytiki Makedonia EL54  Ipeiros EL61  Thessalia EL62  Ionia Nisia EL63  Dytiki Ellada EL64  Sterea Ellada EL65  Peloponnisos EL30  Attiki EL41  Voreio Aigaio EL42  Notio Aigaio EL43  Kriti ES11  Galicia ES12  Principado de Asturias ES13  Cantabria ES21  PaÃ ­s Vasco ES22  Comunidad Foral de Navarra ES23  La Rioja ES24  AragÃ ³n ES30  Comunidad de Madrid ES41  Castilla y LeÃ ³n ES42  Castilla-la Mancha ES43  Extremadura ES51  CataluÃ ±a ES52  Comunidad Valenciana ES53  Illes Balears ES61  AndalucÃ ­a ES62  RegiÃ ³n de Murcia ES63  Ciudad AutÃ ³noma de Ceuta (ES) ES64  Ciudad AutÃ ³noma de Melilla (ES) ES70  Canarias (ES) FR21  Champagne-Ardenne FR22  Picardie FR23  Haute-Normandie FR24  Centre (FR) FR26  Bourgogne FR30  Nord  Pas-de-Calais FR42  Alsace FR81  Languedoc-Roussillon FRA1  Guadeloupe FRA2  Martinique FRA3  Guyane FRA4  La RÃ ©union FRA5  Mayotte HR03  Jadranska Hrvatska HR04  Kontinentalna Hrvatska ITC1  Piemonte ITC2  Valle d'Aosta/VallÃ ©e d'Aoste ITC3  Liguria ITC4  Lombardia ITF1  Abruzzo ITF2  Molise ITF3  Campania ITF4  Puglia ITF5  Basilicata ITF6  Calabria ITG1  Sicilia ITG2  Sardegna ITH4  Friuli-Venezia Giulia ITI1  Toscana ITI2  Umbria ITI3  Marche ITI4  Lazio CY00  Kypros PL32  Podkarpackie PT11  Norte PT16  Centro (PT) PT17  Ã rea Metropolitana de Lisboa PT18  Alentejo PT20  RegiÃ £o AutÃ ³noma dos AÃ §ores (PT) PT30  RegiÃ £o AutÃ ³noma da Madeira (PT) RO22  Sud-Est RO31  Sud  Muntenia RO41  Sud-Vest Oltenia SK04  VÃ ½chodnÃ © Slovensko ANNEX II ANNEX X YOUTH EMPLOYMENT INITIATIVE  SPECIFIC ALLOCATION EUR current prices 2014 2015 2016 2017 2018 2019 2020 Total BE 23 839 927 18 595 143  8 524 538 3 978 118 3 978 118 3 978 118 62 893 962 BG 31 004 913 24 183 832      55 188 745 CZ  13 599 984      13 599 984 DK         DE         EE         IE 38 283 943 29 861 476      68 145 419 EL 96 357 882 75 159 147  32 876 567 15 342 398 15 342 398 15 342 398 250 420 790 ES 530 054 111 413 442 204  174 235 182 81 309 751 81 309 751 81 309 751 1 361 660 750 FR 174 247 979 135 913 423  67 213 724 31 366 404 31 366 404 31 366 404 471 474 338 HR 37 178 171 28 998 973  14 632 462 6 828 482 6 828 482 6 828 482 101 295 052 IT 318 826 544 248 684 704  142 925 430 66 698 534 66 698 534 66 698 534 910 532 280 CY 6 501 180 5 070 921  2 735 288 1 276 468 1 276 468 1 276 468 18 136 793 LV 16 298 112 12 712 527      29 010 639 LT 17 855 411 13 927 222      31 782 633 LU         HU 27 958 065 21 807 291      49 765 356 MT         NL         AT         PL 141 819 001 110 618 821  6 824 942 3 184 973 3 184 973 3 184 973 268 817 683 PT 90 321 443 70 450 726  26 078 181 12 169 818 12 169 818 12 169 818 223 359 804 RO 59 547 368 46 446 947  18 801 785 8 774 166 8 774 166 8 774 166 151 118 598 SI 5 175 020 4 036 516      9 211 536 SK 40 547 898 31 627 361  5 151 901 2 404 221 2 404 221 2 404 221 84 539 823 FI         SE 24 810 728 19 352 368      44 163 096 UK 26 016 685 180 081 439      206 098 124 EU 28 1 706 644 381 1 504 571 025  500 000 000 233 333 333 233 333 333 233 333 333 4 411 215 405